On Application for Rehearing.
In its application for a rehearing the appellant, among other things, says: “The Court of Appeals overlooked the fact that each count in the complaint failed to claim any actual damages to plaintiffs’ estate and failed to claim even the price paid for the transmission and delivery of the message, and that, therefore, under the authority of Western Union Telegraph Co. v. Wright, 169 Ala. 107 [53 South. 95], the plaintiff was not entitled to recover at all for mental anguish.” In the opening part of the opinion in this case, we called attention to the fact that this suit was brought for damages for the breach of two contracts for the transmission and delivery within a reasonable time of two- telegrams, one to a sister and. the other to a brother of the appellee. In each count of the complaint it is alleged that the plaintiff paid the defendant the charges for sending the said messages, and that it broke the contract, in that it negligently failed to transmit and deliver the messages. Under the general claim for damages in each count of the complaint, the amount paid for the messages was recoverable.
*273In the case of the Western Union Telegraph Co. v. Wright, 169 Ala. 107, 53 South. 95, the Supreme Court, in the opening part, of its opinion, says as follows: “The first count of the complaint- was in tort, and claimed damages only for mental suffering. There was no claim for actual damages to the plaintiff’s estate — nothing upon which damages for mental suffering could be predicated. Therefore damages for mental anguish could not be recovered under said count, and, as it was only for mental anguish, it did not state a cause of action.” It is therefore evident that the rule announced in W. U. Tel. Co. v. Wright, supra, an action in tort, has no applicability to this suit, which is an action for the breach of a contract.
2. The evidence, as shown in the bill of exceptions, shows, without conflict, that Billy Jones, to whom one of the telegrams was sent, did not receive the telegram until about six days after it was delivered to appellant for transmission and delivery to him. Billy Jones lived ■about three miles from Ensley, on R. F. D. route; and appellant was informed of that fact when the message was delivered to it for transmission and delivery, and was also informed that appellee was willing to pay any extra charges incurred by appellant in delivering the message to him. We are not called upon to decide, and we do not- decide, whether the contract contemplated that the telegram should be transmitted to Ensley and there mailed to Billy Jones, R. F. D. No. 1. When the telegram was received by Billy Jones, it came through the mails, but he testified that he was on a daily mail route, and that the mail was brought to his house each day at from 3 to 4 o’clock, that while he was not at home every day he was at home every night and morning, and that he never heard of the telegram until his wife gave it to him about six days after it had been de*274livered to appellant as above stated. He was not able to say from his own personal knowledge when his wife received the message, but he was able to state that he had looked in his mail box between the time when the message was deliverd to appellant and the time when it was delivered to him by his wife, and'that the telegram was not in the box.
Jurors in trying a case are not expected to weigh the evidence with that hypercriticism with which trained lawyers are sometimes accustomed to weigh it, but they are authorized to weigh it in the light of human experience and observation. In our opinion the jury were authorized to infer, taking into consideration their knowledge of human affairs, and the customs existing in families, that the wife of Billy Jones, when she obtained so important a’message as the one under discussion from the mail box, delivered it to her husband with promptness, and that the message was not in fact received at Billy Jones’ house, through the mails, until the day on which she delivered it to her husband. They were also authorized to presume that the postal authorities, when they received the telegram in the mails for transmission to Billy Jones, transmitted it with reasonable promptness.
We are therefore of the opinion that the testimony of Billy Jones authorized the jury to infer that the appellant was negligent in and about the delivery of the telegram to him, and, in the absence of any evidence on the part of the appellant showing what it did with the telegram, that they were authorized so to find by their verdict.
Application overruled.